In a proceeding pursuant to CPLR article 78 to review a determination of the City of New York Department of Housing Preservation and Development, dated January 27, 2003, which denied the petitioners’ application for succession rights to an apartment located in a development organized under the Private Housing Finance Law, and granted the landlord’s application for a certificate of eviction, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Schmidt, J.), dated October 26, 2004, which, in effect, denied their motion for leave to amend the petition, denied the petition, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
A proceeding pursuant to CPLR article 78 must be commenced within four months after the determination to be reviewed becomes final and binding (see CPLR 217; Matter of Carter v State of N.Y., Exec. Dept., Div. of Parole, 95 NY2d 267, 270 [2000]). We agree with the respondent that this proceeding was time-barred. In light of this determination, we need not address the parties’ remaining contentions. Miller, J.P., Santucci, Rivera and Lifson, JJ., concur.